In a matrimonial action, defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Orgera, J.), dated January 19, 1984, as directed him to pay, pendente lite, (1) all carrying charges on the marital residence, including but not limited to, mortgage, principal and interest, real estate taxes, homeowner’s insurance, water, utilities and fuel; (2) the sum of $25 per week per child for child support; and (3) the sum of $300 in counsel fees.
Order affirmed insofar as appealed from, with costs.
Contrary to defendant husband’s contention, Special Term was not obligated to consider the nine specific factors enumerated in Domestic Relations Law § 236 (B) (6) (a) in determining this application for pendente lite relief {see, Lewis, v Lewis, 103 AD2d 714; Belfiglio v Belfiglio, 99 AD2d 462; Berley v Berley, 97 AD2d 726; Liss v Liss, 87 AD2d 681). Special Term’s decision, in which it set forth the reasons for the determination reached, complied with the statutory directive (Domestic Relations Law § 236 [B] [6] [b]; [7] [d]). Under the circumstances, Special Term’s awards of pendente lite relief were not excessive. Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.